             Case 2:20-cv-01364-RSL Document 10 Filed 12/07/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     STATE OF WASHINGTON,                                NO. 2:20-cv-01364-RSL
10
                       Plaintiff,                        ORDER GRANTING PLAINTIFF
11                                                       STATE OF WASHINGTON’S MOTION
        v.                                               FOR CLARIFICATION OF CASE
12                                                       MANAGEMENT ORDER
     PUBLIC BUILDINGS REFORM BOARD,
13   an agency of the United States,
14                     Defendant.
15
             Having considered the State of Washington’s Motion for Clarification of Case
16
     Management Order, the Court hereby GRANTS the motion. The State of Washington may file
17
     a motion for summary judgment prior to the February 25th deadline set forth in the Case
18
     Management Order, and that motion may be considered on the noting date as calculated under
19
     the Local Civil Rules.
20
             Dated this 7th day of December, 2020.
21

22

23                                               Robert S. Lasnik
                                                 United States District Judge
24

25

26


     ORDER GRANTING PLAINTIFF’S                      1              ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation Division
     MOTION FOR CLARIFICATION OF                                          800 5th Avenue, Suite 2000
     CASE MANAGEMENT ORDER                                                 Seattle, WA 98104-3188
     NO. 2:20-cv-01364-RSL                                                      (206) 464-7744
